OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07324 Gardner Lewis Investment Trust (Exact name of registrant as specified in charter) 285 Wilmington-West Chester PikeChadds Ford, Pennsylvania (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) With a copy to: John H. Lively, Esq. The Law Offices of John H. Lively & Associates, Inc. A Member Firm of The 1940 Act Law GroupTM 2041 West 141st Terrace, Suite 119 Leawood, Kansas 66224 Registrant's telephone number, including area code:(610) 558-2800 Date of fiscal year end:October 31, 2012 Date of reporting period: April 30, 2012 Item 1. Reports to Stockholders. The Chesapeake Core Growth Fund Semi-Annual Report April 30, 2012 (Unaudited) Investment Advisor Administrator Gardner Lewis Asset Management, L.P. 285 Wilmington-West Chester Pike Chadds Ford, Pennsylvania 19317 www.chesapeakefunds.com Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, Ohio 45246-0707 1-800-430-3863 The Chesapeake Core Growth Fund The Chesapeake Core Growth Fund vs S&P 500® Total Return Index Sector Diversification April 30, 2012 (Unaudited) Top Ten Holdings April 30, 2012 (Unaudited) Security Description % of Net Assets Apple, Inc. 7.0% Equinix, Inc. 4.6% EOG Resources, Inc. 3.8% Humana, Inc. 3.8% Dollar Tree, Inc. 3.6% Google, Inc. - Class A 3.5% MasterCard, Inc. - Class A 3.5% Amazon.com, Inc. 3.3% Celgene Corp. 3.2% EMC Corp. 3.1% 1 The Chesapeake Core Growth Fund Schedule of Investments April 30, 2012 (Unaudited) Common Stocks — 96.3% Shares Value Consumer Discretionary — 17.9% Hotels, Restaurants & Leisure — 1.5% Starwood Hotels & Resorts Worldwide, Inc. $ Internet & Catalog Retail — 5.3% Amazon.com, Inc. * priceline.com, Inc. * Media — 4.6% DIRECTV - Class A * Liberty Media Corp. - Liberty Capital * Multiline Retail — 6.5% Dollar Tree, Inc. * Macy's, Inc. Consumer Staples — 0.9% Food & Staples Retailing — 0.9% Costco Wholesale Corp. Energy — 9.1% Energy Equipment & Services — 2.8% National Oilwell Varco, Inc. Oil, Gas & Consumable Fuels — 6.3% Anadarko Petroleum Corp. EOG Resources, Inc. Financials — 12.6% Diversified Financial Services — 11.4% Bank of America Corp. Citigroup, Inc. CME Group, Inc. JPMorgan Chase & Co. MasterCard, Inc. - Class A Real Estate Management & Development — 1.2% CBRE Group, Inc. * Health Care — 10.9% Biotechnology — 4.7% Celgene Corp. * Gilead Sciences, Inc. * 2 The Chesapeake Core Growth Fund Schedule of Investments (Continued) Common Stocks — 96.3% (Continued) Shares Value Health Care — 10.9% (Continued) Health Care Providers & Services — 6.2% Express Scripts, Inc. * $ Humana, Inc. Industrials — 6.8% Aerospace & Defense — 2.2% Boeing Co. (The) Air Freight & Logistics — 1.4% FedEx Corp. Airlines — 1.0% Delta Air Lines, Inc. * Machinery — 2.2% Danaher Corp. Information Technology — 30.2% Communications Equipment — 1.4% QUALCOMM, Inc. Computers & Peripherals — 10.1% Apple, Inc. * EMC Corp. * Internet Software & Services — 4.8% Baidu, Inc. - ADR * Google, Inc. - Class A * Semiconductors & Semiconductor Equipment — 6.0% ARM Holdings plc - ADR Broadcom Corp. - Class A * Intel Corp. Software — 7.9% Citrix Systems, Inc. * Red Hat, Inc. * salesforce.com, inc. * VMware, Inc. - Class A * Materials — 3.3% Chemicals — 1.4% Monsanto Co. 3 The Chesapeake Core Growth Fund Schedule of Investments (Continued) Common Stocks — 96.3% (Continued) Shares Value Materials — 3.3% (Continued) Metals & Mining — 1.9% Freeport-McMoRan Copper & Gold, Inc. $ Telecommunication Services — 4.6% Diversified Telecommunication Services — 4.6% Equinix, Inc. * Total Common Stocks (Cost $27,928,989) $ Money Market Funds — 4.0% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (a) $ Fidelity Institutional Money Market Portfolio - ClassI,0.20% (a) Total Money Market Funds (Cost $1,454,983) $ Total Investments at Value — 100.3% (Cost $29,383,972) $ Liabilities in Excess of Other Assets — (0.3%) ) Total Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Variable rate security. The rate shown is the 7-day effective yield as of April 30, 2012. See accompanying notes to financial statements. 4 The Chesapeake Core Growth Fund Statement of Assets and Liabilities April 30, 2012 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Cash Dividends receivable Receivable for investment securities sold Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Payable for capital shares redeemed Payable to Advisor (Note 5) Accrued compliance service fees (Note 5) Accrued distribution and service plan fees (Note 5) Payable to administrator (Note 5) Accrued Trustees’ fees (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 5 The Chesapeake Core Growth Fund Statement of Operations For the Six Months Ended April 30, 2012 (Unaudited) INVESTMENT INCOME Dividends $ Foreign withholding taxes on dividends ) TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Distribution and service plan fees (Note 5) Shareholder account maintenance fees Compliance service fees (Note 5) Administration fees (Note 5) Fund accounting fees (Note 5) Registration and filing fees Professional fees ICI membership fees Transfer agent fees (Note 5) Custodian and bank service fees Trustees’ fees and expenses (Note 4) Insurance expense Postage and supplies Interest expense (Note 7) Reports to shareholders Other expenses TOTAL EXPENSES Investment advisory fee reductions (Note 5) ) Fees paid indirectly through a directed brokerage arrangement (Note 6) ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 6 The Chesapeake Core Growth Fund Statements of Changes in Net Assets Six Months Ended April 30, 2012 (Unaudited) Year Ended October 31, FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments ) Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ — SUMMARY OF CAPITAL SHARE ACTIVITY Shares sold Shares redeemed ) ) Net decrease in shares outstanding ) ) Shares outstanding, beginning of period Shares outstanding, end of period See accompanying notes to financial statements. 7 The Chesapeake Core Growth Fund Financial Highlights Per share data for a share outstanding throughout each period: Six Months Ended April 30, (Unaudited) Years Ended October 31, Net asset value at beginning of period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) ) Less distributions: From net realized gains on investments — ) ) Net asset value at end of period $ Total return (a) 13.42% (b) (0.97%
